Citation Nr: 0716110	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  05-00 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been presented to 
reopen a claim of service connection for coronary artery 
disease, claimed as secondary to diabetes mellitus, and if 
so, whether the claim may be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to 
April 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  In 
a July 2004 rating decision, the RO denied service connection 
for PTSD and in rating decision dated in October 2004, the RO 
denied service connection for heart disease, claimed 
secondary to the veteran's service-connected diabetes 
mellitus.  The veteran's disagreement with those decisions 
led to this appeal.  


FINDINGS OF FACTS

1.  In a June 2001 rating decision the RO in Reno, Nevada, 
denied service connection for PTSD on the basis that the 
veteran's claimed in-service stressors had not been 
confirmed; the veteran filed a notice of disagreement with 
that decision, but did not file a substantive appeal after 
the RO issued a statement of the case.  

2.  Much of the evidence added to the record since the 
June 2001 rating decision is cumulative and redundant of 
evidence previously of record, and that which is new is not 
material as it does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for PTSD.  

3.  In a February 2003 rating decision, the RO in Cleveland, 
Ohio, denied service connection for coronary artery disease 
finding it was not present in service or demonstrated to a 
compensable degree with in a year following service and on 
the basis that it was not shown to be related to the 
veteran's service-connected diabetes mellitus; the veteran 
did not appeal that decision.  

4.  Evidence added to the record since the February 2003 
rating decision was not previously of record and identifies 
the veteran as having diabetic arteriopathy based on a 
coronary angiogram thereby establishing a causal relationship 
between the veteran's coronary artery disease and his 
service-connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The June 2001 rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.200 (2006).  

2.  Evidence received since the June 2001 rating decision is 
not new and material, and the claim for service connection 
for PTSD is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).  

3.  The February 2003 rating decision that denied service 
connection for coronary artery disease, to include as 
secondary to the veteran's service-connected diabetes 
mellitus, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.200 (2006).  

4.  Evidence received since the February 2003 rating decision 
is new and material to reopen the previously denied claim for 
service connection for coronary artery disease and 
establishes that the veteran's coronary artery disease is 
causally related to his service-connected diabetes mellitus 
thereby warranting the grant of service connection for 
coronary artery disease on a secondary basis.  38 U.S.C.A. 
§§ 1110, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA duty to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

With respect to a claimant seeking to reopen a previously 
denied service connection claim, VA's duty to notify includes 
advising the evidence and information necessary to reopen the 
claim and notice of the evidence and information necessary to 
establish entitlement to the underlying service connection 
claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In Kent, 
the United States Court of Appeals for Veterans Claims 
(Court) held that in the context of a claim to reopen, VA 
must look at the bases for the denial in the prior decision 
and provide the claimant with notice that describes what 
evidence would be necessary to substantiate that element or 
those elements of the underlying claim that were found 
insufficient in the previous denial.  Id.  

In this case, with respect to the PTSD service connection 
claim, the RO, in an April 2004 letter, explained to the 
veteran that the reason his claim for service connection for 
PTSD had previously been denied was that there was no 
evidence he was in combat and there was no evidence of his 
claimed in-service stressors.  The RO notified the veteran 
that new and material evidence was required to reopen the 
previously denied claim and evidence that was merely 
cumulative and tended to reinforce a previously established 
point was not considered new.  The RO further told the 
veteran that material evidence is evidence that is relevant 
to the issue of service connection.  In the same letter, the 
RO explained that to establish entitlement to service-
connected compensation benefits, the evidence must show three 
things: (1) an injury in service, a disease that began in or 
was made worse in service, or an event in service causing 
injury or disease; (2) a current physical or mental 
disability; and (3) a relationship between his current 
disability and an injury, disease, or event in service.  The 
RO explained that a current disability could be shown by 
medical evidence or other evidence showing he had persistent 
or recurrent symptoms of disability and that a relationship 
between current disability and an injury in service was 
usually shown by medical records or medical opinions.  

In the April 2004 letter, the RO said that it would obtain 
service records from the military, if appropriate, and would 
obtain any medical records from VA medical centers.  The RO 
also notified the veteran that he should complete and return 
release authorizations for doctors or hospitals where he had 
received treatment and notified him that he should tell VA 
about any additional information or evidence that he wanted 
VA to try to get for him.  The RO told the veteran that VA 
would try to help him get such things as medical records, 
employment records, or records from other Federal agencies.  
The RO also explained that he must give VA enough information 
about these records so that VA could request them from the 
person or agency that had them and emphasized that it was 
still his responsibility to make sure VA received those 
records.  The RO requested that the veteran send any evidence 
in his possession that pertained to his claim.  

In view of the foregoing, the Board finds that the prior to 
the adjudication of the PTSD claim veteran was effectively 
informed to submit all relevant evidence in his possession 
and that he received notice of the basis of the prior denial 
of his claim, the evidence needed to substantiate the PTSD 
service connection claim, the avenues by which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  See 
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

Relative to the issue of whether there is new and material 
evidence to reopen the claim of service connection for 
coronary artery disease and its disposition on the merits, to 
the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the veteran in 
proceeding with this appeal given the favorable nature of the 
Board's decision.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

The Board recognizes that it was not until January 2007 that 
the veteran was provided notice of the type of evidence 
necessary to establish a disability rating or effective date.  
While this was long after the initial adjudication of the 
claims and was not followed by readjudication that might have 
cured the timing defects, the Board finds no prejudice to the 
veteran in proceeding with the issuance of this decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where 
Board addresses question not addressed by agency of original 
jurisdiction, Board must consider whether veteran has been 
prejudiced thereby).  In this case, the PTSD service 
connection claim may not be reopened, which renders moot any 
question as to disability rating or effective date.  
Conversely, with respect to the coronary artery disease 
claim, any defect in notice as to disability rating or 
effective date will be addressed by the RO when it implements 
the Board's decision.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board even though he 
declined to do so.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  In 
fact, in January 2005, the veteran submitted evidence 
relative to his claims and at that time advised VA that he 
did not desire a personal hearing.  The veteran has not 
identified any other evidence, and the Board finds that VA 
has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification is required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

PTSD service connection claim

The veteran filed his original PTSD service connection claim 
in July 1999.  In rating decisions dated in September 2000 
and June 2001, the RO in Reno, Nevada, denied the claim.  The 
veteran filed a notice of disagreement in July 2001, but he 
did not file a substantive appeal after the Reno RO issued a 
statement of case in July 2001 with a forwarding letter dated 
in August 2001.  The decision denying service connection 
therefore became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.200.  

On a VA Form 21-4138, Statement in Support of Claim, received 
at the Seattle RO in March 2004, the veteran stated that he 
wished to file a new claim for service connection for PTSD.  
Thereafter, in a July 2004 rating decision the RO continued 
the prior denial of service connection for PTSD.  The veteran 
filed a notice of disagreement, and in December 2004, the RO 
issued a statement of the case in which a Decision Review 
Officer (DRO) determined that new and material evidence had 
not been received to reopen the previously denied claim.  
Following the receipt of additional evidence, the RO issued a 
supplemental statement of the case in November 2006 in which 
it addressed the merits of the PTSD service connection claim, 
thereby implicitly finding that new and material evidence had 
been received to reopen the previously denied claim.  

Before the Board may consider the merits of a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  Further, if the Board finds 
that new and material evidence has not been submitted, it is 
unlawful for the Board to reopen the claim.  See McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, the matter 
appropriately before the Board is whether new and material 
evidence has been presented to reopen the previously denied 
claim for service connection for PTSD.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When a 
veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

In order for a veteran to establish service connection for 
PTSD he must offer proof of: (1) a current medical diagnosis 
of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) credible 
supporting evidence that a claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current PTSD symptoms and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); accord Sizemore v. Principi, 18 Vet. 
App. 264, 269 (2004); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  Where a current diagnosis of PTSD exists, the 
sufficiency of the claimed in-service stressor is presumed, 
but credible evidence that the claimed in-service stressor 
actually occurred is also required.  Sizemore, 18 Vet. App. 
264, 269.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); 
accord Sizemore, 18 Vet. App. at 270.  Participation in 
combat, a determination that is to be made on a case-by-case 
basis, requires that a veteran personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality and may be 
established through "recognized military citations or other 
supportive evidence."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); VAOPGCPREC 12-99; accord Sizemore, 18 Vet. App. at 
272.  

If the veteran did not engage in combat with the enemy, or if 
the claimed stressor is unrelated to combat, then the 
veteran's testimony alone does not suffice to establish the 
occurrence of the alleged stressor; instead, the veteran must 
corroborate his testimony by credible supporting evidence.  
See Sizemore, 18 Vet. App. at 270; Cohen, 10 Vet. App. at 
142; Moreau v. Brown, 9 Vet. App. 389, 396 (1996); Dizoglio 
v. Brown, 9 Vet. App. 163, 166 (1996).  Because the question 
of whether the veteran was exposed to a stressor in service 
is a factual one, VA adjudicators are not bound to accept 
uncorroborated accounts of stressors or medical opinions 
based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 
190, 192 (1991), aff'd on reconsideration, 1 Vet. App. 406 
(1991); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); 
accord Swann v. Brown, 5 Vet. App. 229, 233 (1993) (noting 
that the Board is not bound to accept a veteran's 
uncorroborated account of his active service experiences or 
medical opinions based on those accounts).  Corroboration of 
every detail of a claimed stressor, including personal 
participation, is not required, and independent evidence that 
the incident occurred is sufficient.  Pentecost v. Principi, 
16 Vet. App. 124, 128 (2002); Suozzi v. Brown, 10. Vet. App. 
307, 310-11 (1997).  In addition, any service department 
records must support, not contradict, the veteran's testimony 
regarding the non-combat stressor.  Doran, 6 Vet. App. at 
289.  

Evidence of record at the time of the June 2001 rating 
decision included the veteran's service medical records, 
which do not include any complaint or diagnosis of a 
psychiatric disorder.  In May 2000, the National Personnel 
Records Center certified that the veteran served in Vietnam 
from November 1967 to November 1968.  The veteran's service 
personnel records, which were of record, show the veteran was 
an aircraft mechanic with the 559th TF Squadron at Cam Ranh 
Bay Air Base while he was in Vietnam.  He received the Air 
Force Good Conduct Medal, the National defense Service Medal, 
the Republic of Vietnam Campaign Medal, and the Vietnam 
Service Medal with a Bronze Service Star for the Vietnam Air 
Offensive Campaign Phase II (November 1967 through March 
1958) and a Bronze Service Star for the Vietnam Air Offensive 
Campaign Phase III (April 1968 through October 1968).  

The evidence of record included private medical records from 
Sequim Physician Clinic dated from June 1999 to August 1999, 
which note an assessment of depression of chronic disease.  
Also of record was the report of an October 1999 VA 
psychiatric evaluation in which it was noted that the veteran 
reported he was an aircraft mechanic at Cam Ranh Bay.  The 
veteran said he had no direct combat but did see the after 
effects on an accident on the ground, which killed a pilot.  
The veteran also said he had to go visit an orphanage off 
base regularly, with possible exposure to Agent Orange.  The 
veteran reported that he helped load a coffin of a four year 
old girl on a plane in Okinawa.  After mental status 
evaluation, the Axis I diagnostic impression was Tourette's 
disorder and depressive disorder, not otherwise specified.  

The note of a visit with a VA psychiatrist in November 2000 
shows that at that time the veteran stated that when he was 
in Vietnam, they had a aircraft taxiing to take off and the 
pilot cracked the cockpit open.  The veteran said the guy in 
the back was blown through the canopy and was killed.  The 
veteran said he mainly just saw the after effects including a 
chute, which was all red.  He said he was an F4C crew chief 
on the ground at Cam Ranh Bay.  He said, "[t]hey used to 
take us out into the jungle once in a while, to an orphanage, 
so we could work with the kids."  In addition, the veteran 
said, "[h]ad a few air raids.  Had to go into the bunkers 
with the Vietnamese.  I had to hand carry a child by myself, 
in her coffin.  This was in the Philippines."  The 
psychiatrist's assessment was that the primary diagnosis was 
major depression and the secondary diagnosis was Tourette's 
syndrome.  The psychiatrist noted he was adding buspirone for 
anxiety and irritability.  Later that month, the veteran 
returned stating the medication had made him sick.  The 
psychiatrist reported the primary diagnosis was major 
depression with somatic anxiety and the secondary diagnosis 
was "some symptoms of PTSD."  

In a letter dated in December 2000, P.B, Ph.D., a private 
clinical psychologist, stated that based on the veteran's 
presentation, his reported symptomatology, as well as his 
scores on clinical inventories measuring clinical anxiety and 
depression, the veteran was currently experiencing severe 
anxiety and extreme depression.  She said the veteran also 
described, reported, and exhibited symptoms consistent with 
PTSD including recurrent and intrusive recollections of his 
experience in Vietnam along with other symptoms of PTSD.  
October 2000 to April 2001 office notes from Dr. P.B. were 
also of record and do not mention any PTSD stressor.  

In February 2001, the veteran submitted a VA Form 21-95-1, 
Information in Support of Claim for Service Connection for 
PTSD.  He stated that his problem was having to be loaded on 
a cattle truck and being sent through jungle to the Tong 
Bhien orphanage quite often to do repairs.  He said there 
were approximately 50 men on the truck and only two had 
rifles and because of that he knew that if they were hit, 
they did not stand a chance of surviving.  As to the date of 
the incident, he said "1968?"  He said the unit he was in 
at the time of the incident was 553 OMS [Operational 
Maintenance Squadron].  The veteran reported as a separate 
incident that he was told of a pilot going directly through 
his canopy.  The veteran said he went to see the aftermath of 
the incident and was traumatized by what he saw.  He referred 
to a blood-soaked plane, the canopy, and the pilot's white, 
turned red, parachute.  The veteran said the body was either 
covered or not there.  He said the date of the incident was 
"1968?"  The veteran said he thought the unit was 553, 554, 
or 556 OMS.  

VA outpatient records in the file at the time of the 
June 2001 decision show that in a psych treatment plan dated 
in March 2001 the Axis I diagnosis was PTSD and major 
depression with somatic anxiety.  The Axis IV entry was 
combat in Vietnam.  

In its June 2001 rating decision, the Reno RO denied the 
claim for service connection for PTSD.  The RO pointed out 
that the veteran was not in combat and his other claimed 
stressors could not be confirmed without much more specific 
information.   The RO concluded that the evidence of record 
did not include confirmed stressors or any stressors that 
could be confirmed.  

The RO subsequently received a July 2001 statement from the 
veteran's wife, additional VA outpatient records including 
notes of the veteran's visits to a VA psychiatrist in 
July 2001 and August 2001, and a November 2001 letter from a 
Vet Center social worker.  In her statement, the veteran's 
wife said she believed the veteran had repressed a lot of 
what happened in Vietnam, and she said that besides Vietnam 
there was nothing else in the veteran's life that would have 
caused his PTSD.  She questioned how the RO could dispute the 
diagnosis of PTSD by the VA psychiatrist and the private 
psychologist.  

At the July 2001 visit to the VA psychiatrist, the veteran 
said he had been turned down for service connection for PTSD 
because he wasn't out shooting people.  The veteran said his 
traumatic Vietnam experiences included seeing a crash.  He 
said the pilot was pulling out and the cabin was pressurized 
and for some reason someone in the plane unlocked it.  He 
said that forced the seat through the canopy with a man in 
it.  He veteran said there was blood everywhere.  He also 
said he used to repair the Tong Binh orphanage but there were 
20 to 40 men working and only two were armed.  The veteran 
said he was afraid the enemy would attack.  He said"[t]here 
was always that possibility going through my head."  The 
psychiatrist again reported that the Axis I diagnosis was 
PTSD and major depression with somatic anxiety and for Axis 
IV reported combat in Vietnam.  After an August 2001 
telephone call from the veteran reporting the effects of a 
new medication, the psychiatrist again reported that the 
primary diagnosis was PTSD and major depression with somatic 
anxiety and for Axis IV the psychiatrist reported combat in 
Vietnam.  

In the November 2001 letter, the Vet Center social worker 
certified that the veteran had been seen at the Vet Center 
since the beginning of November 2001 and had been diagnosed 
has having PTSD with delayed onset.  The social worker 
discussed symptoms and treatment plans.  He did not identify 
stressors associated with the PTSD diagnosis.  

In its statement of the case issued to the veteran in 
August 2002, the RO considered the added evidence along with 
the evidence in the file at the time of the June 2001 rating 
decision.  The RO concluded that although there was a 
diagnosis of PTSD, the described related stressors were 
incapable of verification.  As noted earlier, the veteran did 
not file a substantive appeal subsequent to the issuance of 
the statement of the case, and the June 2001 rating decision 
became final.  

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  With these considerations, the Board 
must now review all of the evidence added to the record since 
the RO's denial of the claim in June 2001 and issuance of the 
July 2002 statement of the case.  At this stage, the 
credibility of new evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Evidence added to the record includes a February 2003 report 
from the National Personnel Records Center stating that 
morning reports were available for most Air Force 
organizations for the years 1947 through 1966 but that it had 
no Air Force morning repots dated after June 1966.  

Also added to the record was a VA outpatient initial mental 
health assessment dated in December 2003.  The veteran 
reported that he was scared when he arrived in Vietnam, his 
initial duty station was Cam Ranh Bay, and his duty in the 
war zone was F4C crew chief.  His said this duty entailed 
making sure planes were ready for flight and that he worked 
on an alert pad for emergency bombing runs.  The veteran 
reported that he was not physically exposed to combat, but 
"mentally" he was.  He said that he was mentally exposed 
due to the fact that the planes he was preparing for flight 
were going to bring death to people.  He said he was exposed 
to tracers that were fired overhead.  The veteran said that 
probably some of his buddies were killed, but he was not 
sure.  He said he had to carry a dead American baby in a 
casket and put it on an air plane and that he was ordered to 
do that.  In the report, the examiner noted the veteran's 
descriptions of stressors as reported in earlier mental 
health clinic records.  After testing (including the 
Mississippi scale in which the veteran achieved a score 
indicative of combat-related PTSD) and mental status 
examination, the Axis I diagnosis was anxiety disorder, not 
otherwise specified, and rule out PTSD, chronic type.  The 
report for Axis IV included death of a sister, unemployment 
due to health issues, and Vietnam.  The same diagnoses were 
reported in an outpatient note dated in February 2004.  

In August 2004 the veteran submitted a "Self Help Stressor 
Statement Guide" in which, in response to the question 
"[d]id your ever go on combat patrols or have other 
hazardous duty?" the veteran responded "yes - through the 
jungle."  He answered yes to the question of whether he was 
ever under enemy fire.  In response to the question of how 
often he was in danger of being injured (i.e., pinned down, 
overrun, ambushed, near misses, etc), the veteran said 2-3 
times a week.  The veteran said he experienced the stressors 
between 1967 and 1968 and the units in which he served during 
that time were the 557 OMS and the 558 OMS.  

In January 2005, the veteran submitted a page from the 
Internet bearing a highlighted definition of PTSD and 
otherwise discussing herbicides.  He also submitted an 
excerpt, with highlighting, from an article titled "The 
Vietnam Experience:  An Overview of the Health Problems 
Associated with Vietnam Service."  The article discusses the 
incidence of PTSD in Vietnam veterans, the components of 
PTSD, the elements of a diagnosis of PTSD, physical illnesses 
discovered in PTSD patients, differential diagnoses and 
comorbidity, and related psychological disorders.  In 
addition, the veteran submitted a copy of the December 2000 
letter from the private psychologist, Dr. P.B., a copy of the 
November 2001 Vet Center letter, and copies of VA mental 
health clinic records described earlier.  The veteran 
asserted that the medical records prove that his PTSD is 
combat related.  

Also added to the record were VA outpatient records dated 
from December 2004 to November 2006 including notes of visits 
to a VA psychiatrist.  In January 2005, the veteran's wife 
reported the holidays had been a bad time for the veteran and 
issues were related to guilt over deaths of veterans he 
served with and wondering why he was able to live as well as 
the death of a brother-in-law and aunt in December.  It was 
noted the veteran had not been participating in individual 
therapy.  The assessment included anxiety, not otherwise 
specified, with post traumatic stress features.  The same 
assessment was reported at subsequent visits during 2005.  In 
January 2006, the veteran reported tearfulness associated 
with memories of carrying a dead baby in the Philippines.  
The assessment after mental status examination was anxiety 
with post traumatic stress features, and that assessment was 
reported in subsequent mental health clinic notes during 
2006.  

In assessing whether new and material evidence has been 
presented to reopen the claim of entitlement to service 
connection for PTSD, the Board finds that while new evidence, 
in terms of the article excerpt discussing PTSD has been 
added to the record, it is not material to the unestablished 
fact that was the basis of the prior denial of the claim, 
that is, it does not tend to establish that the veteran 
participated in combat nor does it do anything to corroborate 
the veteran's claimed non-combat stressors.  While some of 
the added medical evidence includes diagnoses of PTSD related 
to combat or generally to Vietnam, that evidence also does 
nothing to establish that the veteran was in combat or to 
establish the occurrence of non-combat stressors.  In this 
regard, the Board notes that the Court has held that an 
opinion by a mental health professional based on a post-
service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395-96 (1996); Cohen v. Brown, 10 Vet. App. 
128, 142 (1997).  

The statement from the veteran's wife to the effect that the 
veteran's PTSD must be due to his experiences in Vietnam does 
not help in the corroboration of claimed stressors and is 
therefore not material to reopen the claim.  While the 
veteran has reported slight variations in his accounts of 
stressors compared to the accounts he gave prior to the 
earlier denial of his PTSD service connection claim, he has 
not provided any additional information identifying dates or 
other specific information that could provide a basis for 
corroboration of his claimed stressors.  He continues to say 
that he saw a blood stained aircraft canopy and parachute 
after the death of a pilot or a crewmember, that he was 
afraid of being attacked when he went with others through the 
jungle to work at an orphanage, that he carried the coffin of 
a deceased child onto an aircraft, that he was exposed to air 
raids or attacks, and that buddies were, or may have been, 
killed.  He has, however, provided no names, nor has he 
narrowed the timeframe for any claimed event, continuing to 
say the events occurred in 1968.  The evidence provided by 
the veteran is essentially cumulative of that previously of 
record and does not tend to establish a basis upon which 
further development may be undertaken to attempt to 
corroborate his claimed stressors.  

The Board therefore finds that while some of the evidence 
added to the record since the previous final denial of the 
claim for service connection for PTSD is new, none of the 
added evidence is material in that it does not confirm, or 
provide a basis for corroboration of, any claimed in-service 
stressor.  It therefore does not raise a reasonable 
possibility of substantiating the claim and does not provide 
a basis for reopening.  

Coronary artery disease

In a February 2003 rating decision, the RO in Cleveland, 
Ohio, granted service connection for diabetes mellitus 
effective from November 2000 with a 20 percent rating.  In 
addition, in the February 2003 rating decision that RO denied 
service connection for coronary artery disease, claimed 
secondary to the veteran's service-connected diabetes 
mellitus.  In March 2003, the RO informed the veteran of that 
decision and provided him notice his appellate rights.  The 
veteran did not file a notice of disagreement with that 
decision, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.200.  

In July 2004, the Seattle RO received the veteran's 
application to reopen the claim for service connection for 
heart disease, which he claimed was secondary to his service-
connected diabetes mellitus.  In an October 2004 rating 
decision, the RO determined that evidence added to the record 
was not new and material.  The veteran disagreed with that 
decision and perfected his appeal after the RO issued a 
statement of the case.  In a subsequent supplemental 
statement of the case, the RO implicitly reopened the claim 
and addressed the merits finding that the veteran's heart 
disease was not present in service, was not manifest within a 
year after service and was not related to the veteran's 
service-connected diabetes mellitus.  The veteran continued 
his appeal.  

The Board will evaluate whether new and material evidence has 
been presented to reopen the claim and notes that, regardless 
of the RO's action regarding its implicitly reopening the 
veteran's claim, the Board must independently address the 
issue of reopening the veteran's previously denied claim.  
See Barnett, 83 F.3d at 1383.  

Evidence of record at the time of the February 2003 decision 
included the veteran's service medical records, which include 
no finding or diagnosis of heart disease including coronary 
artery disease.  The earliest post-service medical evidence 
of record includes records from Evergreen Hospital Medical 
Center pertaining to hospitalization for chest pain in 
November 1998.  Coronary angiography showed the left main 
coronary artery, the left anterior descending artery, the 
left circumflex artery, and the right coronary artery were 
normal.  Estimated left ventricular ejection fraction was 
65 percent.  The discharge summary reported the final 
diagnosis was acute pericarditis, status post cardiac 
catheterization, hypertension, and history of asthma.  

Other evidence of record included office notes from Mark M. 
Weisberg, D.O., which show that based on June 2000 fasting 
blood glucose studies, the veteran was diagnosed as having 
non-insulin dependent diabetes mellitus.   

Private medical records show the veteran was hospitalized for 
three days in July 2000 because of off and on chest pain and 
was determined to have an evolving myocardial infarction.  He 
underwent coronary angiography, coronary angioplasty and 
stent placement in the right coronary artery.  He returned to 
the hospital days after discharge with recurrent chest 
discomfort.  Myocardial infarction was ruled out.  He 
underwent another coronary angiogram, which showed a patent 
stent in the right coronary artery, minor coronary 
atherosclerosis in the left anterior descending artery and 
left circumflex artery.  He had no flow-limiting disease in 
any of the arteries.  Left ventricular ejection fraction was 
reported at 57 percent.  He was noted to have a history of 
new onset diabetes.  

After continuing complaints of chest pain, the veteran 
underwent a left heart catheterization with selective 
coronary angiogram in January 2001.  The left anterior 
descending coronary artery had 40 to 50 percent mid plaque, 
and the right coronary artery had 100 percent end stent 
restenosis at the proximal region.  Remaining arteries were 
normal.  Left ventricular ejection fraction was 50 percent.  
The veteran underwent coronary angioplasty to reopen the 
stent the following day.  In April 2001, the veteran 
underwent elective single-vessel right coronary artery bypass 
grafting having developed recurrent angina and a new 
90 percent right coronary artery lesion.  

Also of record was a December 2002 VA examination report in 
which the physician stated the purpose of the evaluation was 
for diabetes mellitus and coronary artery disease.  The 
examiner noted the veteran's history of diabetes and noted 
that the veteran's significant past medical history was 
pertinent for several angioplasties and stent placements 
followed by open heart surgery in 2001.  The veteran reported 
he was followed by a private physician and multiple studies 
had been done recently, the most recent being an angiogram 
three weeks ago because of symptoms consistent with coronary 
ischemia.  According to the veteran, there was no evidence of 
any blockage.  After clinical examination and review of 
available records provided by the veteran, the physician said 
that coronary artery disease is directly related to type II 
diabetes mellitus and that all patients with type II diabetes 
mellitus have some degree of coronary artery disease.  He 
said he veteran certainly had documented coronary artery 
disease with multiple angioplasties, stenting procedures, and 
ultimately coronary bypass surgery.  

In its February 2003 rating decision, the Cleveland RO 
granted service connection for diabetes mellitus effective 
from November 2000.  In the same rating decision, the 
Cleveland RO found there was no evidence of coronary artery 
disease during service and that it was not demonstrated to a 
compensable degree within a year following separation from 
active service.  The Cleveland RO stated that the veteran was 
diagnosed with diabetes mellitus during the same year as he 
was first noted to have a cardiovascular condition.  The RO 
denied service connection for coronary artery disease.  Via a 
March 2003 letter, the Cleveland RO forwarded the veteran a 
copy of the February 2003 rating decision and provided him 
notice of his appellate rights.  The veteran did not appeal.  

Evidence added to the record includes VA outpatient records, 
which show that in May 2003, the veteran presented to the 
clinic stating that he had suffered another mild heart attack 
in the past week and continued to be followed by a private 
physician.  The assessment was recent myocardial infarction.  
VA emergency room records dated in August 2003 show the 
veteran was seen with complaints of substernal chest pressure 
with left arm pain that had progressively worse, but was 
improved with nitroglycerin.  The assessment was chest pain - 
unstable angina, rule out myocardial infarction.  No beds 
were available, and the veteran was transferred to a private 
hospital.  

Also added were VA medical records showing the veteran was 
hospitalized at the Spokane VA Medical Center (VAMC) in 
April 2004 because of prolonged episode of chest pain and was 
transferred to the Seattle VAMC for cardiac catheterization.  
The Seattle VAMC April 2004 cardiology admission history and 
physical note and the cardiology attending note both refer to 
a coronary angiogram in November 2002, which both physicians 
stated revealed diffuse diabetic arteriopathy.  April 2004 
angiography showed no stenosis in the left main coronary 
artery.  There were mild lumen irregularities of the left 
anterior descending artery throughout its entire course.  The 
left circumflex artery was diffusely diseased with no 
significant lesions.  The right coronary artery was stated to 
be a normal caliber vessel giving rise to several acute 
marginal branches and one posterior descending artery.  The 
right coronary artery was occluded in the proximal section, 
and the distal circulation filled via the vein graft.  There 
were no stenoses seen in the posterior descending artery, and 
there were no stenoses seen in the saphenous vein graft.  The 
diagnosis reported in the hospital discharge summary was 
coronary artery disease.  The veteran was to be continued on 
medical therapy.  

On review of the evidence in its entirety the Board finds 
that the April 2004 VA medical reports, in particular those 
from the cardiologists, are new and material to reopen the 
claim of entitlement to service connection for coronary 
artery disease.  Those medical records establish that 
diabetic arteriopathy was shown in a November 2002 coronary 
angiogram.  In April 2004, in both the cardiology history and 
physical report and the cardiology attending note, the VA 
cardiologists referred to a November 2002 coronary angiogram, 
which reportedly revealed diffuse diabetic arteriopathy.  A 
current coronary angiogram also showed the left anterior 
descending artery and right coronary artery were diffusely 
diseased with occlusion at the site of prior stenting in the 
mid segment of the right coronary artery.  The diagnosis was 
coronary artery disease.  

This evidence was not previously of record and is not 
cumulative or redundant of other evidence of record as it is 
medical evidence that addresses the results of November 2002 
coronary angiography not of record in February 2003.  
Further, it bears directly and substantially on the issue of 
service connection for coronary artery disease and raises a 
reasonable possibility of substantiating the claim, and the 
added evidence is thus is new and material evidence to reopen 
the previously denied claim.  

The April 2004 VA cardiology records provide medical evidence 
of a causal relationship between the veteran's service-
connected diabetes and the veteran's coronary artery disease.  
This evidence is specific to the veteran and is consistent 
with the statement of physician who conducted the 
December 2002 VA examination and said that all patients with 
type II diabetes mellitus have some degree of coronary artery 
disease.  The evidence therefore supports the grant of 
service connection for coronary artery disease secondary to 
the veteran's service-connected diabetes mellitus.  








	(CONTINUED ON NEXT PAGE)






ORDER

New and material evidence not having been presented, the 
claim of entitlement to service connection for PTSD is not 
reopened, and the appeal is denied.  

New and material evidence having been presented, the claim of 
entitlement to service connection for coronary artery disease 
is reopened.  

Service connection for coronary artery disease secondary to 
the veteran's service-connected diabetes mellitus is granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


